Title: To Thomas Jefferson from Joseph Dombey, 1 May 1793
From: Dombey, Joseph
To: Jefferson, Thomas



Monsieur
Lyon Le 1er. may 1793. l’an 2. de la république

La lecture de votre ouvrage Sur la virginie enflame mon Courage et me fait désirer voir Les Sites que vous avez Si bien décrits. Je viens de faire demander la permission au gouvernement pour aller botaniser Deux à trois années dans l’amerique Septentrionale. Je me rejouirai beaucoup, Monsieur, de pouvoir avant de mourir vous temoigner tous les Sentiments que vous m’avés inspirés pendant mon Séjour à paris ou vous m’avés Comblés de bontés.
Le Citoyen gauthier qui vous presentera, monsieur, ma Lettre S’embarque pour philadelphie, pour dela aller à St. Domingue ou Ses affaires l’appellent. Je vous Suplie de vouloir Le proteger pendant Son Séjour à philadelphie et Luy faciliter Son embarquement pour St. Domingue. Je Suis avec respect Monsieur Votre très humble et tres obeissant Serviteur

Dombey

